Case 18-18430-pmm    Doc 67    Filed 10/27/20 Entered 10/27/20 13:05:49          Desc Main
                              Document      Page 1 of 3


                  IN THE UNITED STATES BANRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE:

           Charlita Andrews                   :        Chapter 13
                                              :
                        Debtor                :        No. 18-18430-pmm
                                              :
                                              :        Attorney I.D. No. 40499


   MOTION FOR APPROVAL OF MODIFICATION OF CHAPTER 13 PLAN POST-
      CONFIRMATION PURSUANT TO 11 U.S.C. 1329(a)(1)(2)(3)(4)




           And now the Debtor, Charlita Andrews, by and through
      her counsel, James W. Zerillo, Esquire, hereby brings the
      following     Motion    for    Modification        of     a   Chapter      13   Plan
      Post-confirmation pursuant to 11 U.S.C. 1329(a)(1)(2)and(4)
      and alleges in support the following:


           1. The Debtor filed a Chapter 13 Petition on December
              28, 2018.
           2. The    Debtor’s       plan   was    confirmed         by   the    Court   on
              September 24, 2019.
           3. The Debtor’s plan as confirmed proposed to pay New
              Rez, LLC regular monthly mortgage payments outside
              the plan and arrearages in the amount of $17,109.55
              through plan payments in the amount of $634.67 per
              month for 60 months.
           4. New     Rez,     LLC    filed       a    Motion       to   Approve      Loan
              Modification          wherein      all    pre-petition           arrearages
              were capitalized and which further indicated inter
Case 18-18430-pmm    Doc 67     Filed 10/27/20 Entered 10/27/20 13:05:49          Desc Main
                               Document      Page 2 of 3


              alia that New Rez, LLC would amend their Proof of
              Claim to reduce their arrearage claim to zero. The
              Motion       was   approved       by   the   court       on   October      15,
              2020. The remaining pre-petition arrearages at the
              time        of   the    courts    approval     of    the      Motion    were
              $13,901.71. The reduction of these arrearages will
              reduce       the   remaining       base   amount     of       the   Plan   to
              $12,063.97 which will pay all unsecured claimants
              one hundred percent and a remaining arrearage due on
              a     claim      filed    by     AmeriCredit    Financial           Services
              secured by Debtor’s vehicle.
           5. Pursuant to 11 U.S.C. 1329, the Court may modify
              upon request of the Debtor to:
                     (1) increase or reduce the amount of payments;
                     (2) extend or reduce the time for such payments;
                    or (in relevant part)
                     (4) (d)(1), For a plan confirmed prior to the
                    date of enactment of this subsection, the plan
                    may be modified upon the request of the Debtor
                    if-
                    (A) the Debtor is experiencing or has experienced
                    a material financial hardship due, directly or
                    indirectly,        to     the    coronavirus         disease      2019
                    (COVID–19) pandemic; and
                    (B) the modification is approved after notice and
                    a hearing.
           6. In the instant matter, Debtor’s Plan was confirmed
              prior to the enactment of the “CARES ACT” amendment
              to Section 1329 on March 27, 2020.
           7. Debtor experienced a financial hardship related to
              COVID-19         when     her     department        at     her      previous
              employer Johnson Matthey was eliminated in June of
Case 18-18430-pmm       Doc 67    Filed 10/27/20 Entered 10/27/20 13:05:49               Desc Main
                                 Document      Page 3 of 3


              this        year     as   a        result      of     a    pandemic        related
              financial           downturn.        Debtor         was    unemployed         until
              September when she secured a position at Lockheed
              Martin.
            8. A proposed Amended Chapter 13 Plan has been filed
              simultaneously with the Motion.
            9. Debtor presently has a remaining plan term of 37
              months.            Pursuant         to    1329      as     herein      referenced
              Debtor        requests        an    extension         of    the     term    by    13
              months to 50 months which is less than 7 years from
              the date of the filing of the plan.
            10.     The     extension            will        allow        the     Debtor        to
              successfully           complete          the     plan      and    to    pay      all
              arrearages          and   one        hundred        percent       to   unsecured
              creditors.
            11.     A     proposed       amended             plan        has    been        filed
              simultaneously with this Motion.


WHEREFORE,   the        Debtor,    Charlita        Andrews,         by    and     through      her
attorney,    respectfully          request        that       this       Court   approve        the
Debtor’s post-confirmation amended Plan and such other relief as
is just and proper.


                                                   Respectfully Submitted,




                                                   /s/ James W. Zerillo, Esquire
                                                   James W. Zerillo, Esquire
                                                   937 N. Hanover Street
                                                   Pottstown, PA 19464
                                                   (610)326-9333
                                                   jzerillo@millerzerillolaw.com
